Citation Nr: 0827854	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-31 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Entitlement to service connection for squamous cell 
carcinoma.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a right wrist disability, claimed as due to VA medical 
treatment.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a lung disorder, claimed as due to VA medical treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant, his wife, and C. I.



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to April 
1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Portland, Oregon 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a May 2005 rating decision, the RO 
denied service connection for squamous cell carcinoma and 
denied entitlement to compensation under 38 U.S.C.A. § 1151 
for a right wrist disability.  In a September 2005 rating 
decision, the RO denied entitlement to compensation under 
38 U.S.C.A. § 1151 for a lung disorder.

The issues of entitlement to service connection for squamous 
cell carcinoma and entitlement to compensation under 
38 U.S.C.A. § 1151 for a right wrist disability are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

VA caregivers exercised appropriate care, skill, and judgment 
in the course of the veteran's August 2003 heart surgery.


CONCLUSION OF LAW

No chronic lung disorder was proximately caused by, or an 
unforeseen consequence of, VA medical treatment.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

Lung Disorder

The veteran contends that he developed a lung disorder as a 
result of VA medical treatment.  Under certain circumstances, 
VA awards compensation for disability resulting from VA 
medical treatment in the same manner as if such additional 
death or disability were service-connected.  38 U.S.C.A. 
§ 1151.  For a claimant to qualify for such compensation, the 
disability must not be the result of the veteran's willful 
misconduct, and must be caused by VA hospital care, medical 
or surgical treatment, or examination.  The proximate cause 
of the disability must be: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  Id.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The veteran's claim for compensation under 38 U.S.C.A. § 1151 
for a lung disorder is based on surgery that he underwent at 
the VA Medical Center (VAMC) in Portland, Oregon, in August 
2003.  He contends that during that heart bypass surgery his 
lungs were damaged and he incurred a chronic lung disorder.

The claims file contains records of VA medical treatment of 
the veteran from 2003 forward.  The veteran had inpatient 
treatment at the Portland VAMC from August 21 to September 5, 
2003.  He was admitted due to chest pain.  His medical 
history at admission included a chronic dry cough, for which 
he used Benadryl.  Cardiac catheterization performed on 
August 22 showed severe multivessel disease.  He underwent 
five vessel coronary artery bypass graft (CABG) surgery on 
August 23.  Following surgery, he was noted to have worsening 
shortness of breath.  That condition was treated with 
medications, with the treatment regimen confirmed in a 
pulmonary consultation.  On discharge from the VAMC, the 
veteran was sent home with supplemental oxygen.  He continued 
to use oxygen at home until December 2003.


In early February 2004, the veteran was admitted to the 
Portland VAMC with a history of chronic obstructive pulmonary 
disease (COPD), and a four day history of increased shortness 
of breath, dyspnea on exertion, productive cough, fever, and 
myalgias.  He remained in the VAMC for four days.  Chest x-
rays showed pleural effusions.  A treating physician 
indicated that the pleural effusions seemed more related to 
congestive heart failure (CHF) than a pulmonary process.  The 
treatment records included diagnoses of community-acquired 
pneumonia, with bilateral pleural effusion, and acutely 
worsened heart function/failure.

In late March 2004, the veteran was in the Portland VAMC 
overnight for treatment of chest tightness and shortness of 
breath.  The treating physician's impression was exacerbation 
of CHF.

VA outpatient treatment notes from March and April 2004 
reflect the veteran's statements that he had quit smoking 
cigarettes twenty years earlier.  He reported ongoing 
shortness of breath and use of prescribed medications for his 
respiratory problems.  In April 2004, a treating physician 
noted a history of worsening of the veteran's respiratory 
symptoms after the August 2003 surgery, and further worsening 
after a February 2004 admission for pneumonia.  The physician 
stated that the timing of the symptoms pointed to a post-
surgical process.

The veteran had a pulmonary function test (PFT) in May 2004.  
He reported that he had quit smoking in 1970.  He stated that 
he used inhaled bronchodilators.  The PFT showed moderate 
overall ventilatory impairment and moderately decreased 
diffusing capacity after using an inhaled bronchodilator.  
The veteran continued to report shortness of breath in VA 
outpatient treatment visits later in 2004.

In a December 2004 statement, the veteran asserted that his 
lungs were damaged and scarred during his heart surgery in 
August 2003.  He reported that he had trouble breathing, and 
used medication to help him breathe.  He stated that he had 
not had breathing problems before the August 2003 surgery.  
Also in December 2004, the veteran's wife wrote that doctors 
had stated that the veteran's lungs had been damaged during 
the August 2003 heart surgery.  She indicated that the 
veteran was on medication to help him breathe.

In August 2005, the veteran was seen at a state university 
hospital for examination in preparation for reconstructive 
surgery on his left eye.  The examining physician noted that 
the veteran's history included both coronary artery disease 
and pulmonary disease, the latter described as severe 
obstructive and restrictive lung disease, with a history of 
stable right pleural effusion.  The physician noted, 
"Evidently, this effusion began as a complication of chest 
tube placement around the time of his cardiac bypass 
surgery."

The veteran had a VA respiratory system examination in August 
2005.  The examining physician reported that the claims file 
was not provided, but he stated that he had reviewed the 
fairly extensive medical records that were available in the 
Portland VAMC computerized system.  On examination, the 
veteran's lungs were clear with somewhat poor excursion.  
There was some clubbing in the fingers consistent with COPD.

The examiner noted the history of CABG surgery in 2003 and 
the respiratory symptoms since that time.  The examiner noted 
that the veteran had long term bibasilar pleural effusions, 
and that pulmonology evaluations had not shown any chronic 
pleural disease.  The examiner stated the veteran's CHF could 
explain the effusions.  The examiner indicated that the post-
surgical changes in the veteran's chest shown on x-ray were 
to be expected after a surgery, and were not the result of 
negligence.  The examiner noted that the veteran had a 
history of smoking about two packs a day from about 1954 to 
1985.

The examiner expressed the opinion that there were not any 
current pulmonary limitations that corresponded to the 
veteran's CABG surgery.  He indicated that pleural thickening 
and stable post-surgical changes shown on October 2004 x-rays 
were to be expected after having a CABG.  The examiner 
provided a diagnosis of COPD secondary to the veteran's 
smoking history, causing him to have some dyspnea on 
exertion.  He stated that the records he reviewed did not 
show that the VA medical care that the veteran received for 
his coronary artery disease showed any carelessness, 
negligence, fault, lack of proper skill, error in judgment, 
or failure to exercise the degree of care that would be 
expected from a reasonable health care provider.  He 
expressed the opinion that there was a less than 50 percent 
probability that the veteran had any current respiratory 
limitation attributable to residuals of the surgery or that 
there was malpractice at the time of the surgery.

Chest x-rays taken at a VA facility in June 2008 showed no 
significant pleural effusions, but showed a suggestion of a 
small amount of pleural thickening at both bases.  There was 
patchy atelectasis or perhaps early consolidation in the mid 
right lung field.

In July 2008, the veteran had a videoconference hearing 
before the undersigned Veterans Law Judge.  The veteran 
asserted that he had not respiratory problems before his 
August 2003 heart surgery, and that problems developed 
following the surgery and continued thereafter.  He reported 
that he had smoked for about twenty years, and quit in about 
1968.  The veteran's niece, C. I., reported that she is a 
paramedic.  She stated that it was quite possible that 
collapse of the lower lobes of the veteran's lungs following 
the surgery could have been caused by tubes that would have 
been placed near the base of each lung during the surgery.  
She noted that when the veteran returned home from surgery, 
he had crackles in the bases of his lungs, and he had 
difficulty breathing.  She indicated that she observed that 
he continued to become short of breath with any sort of 
activity.

The claims file contains differing opinions regarding the 
likelihood of a relationship between the veteran's 2003 CABG 
surgery and his subsequent lung symptoms.  A VA physician who 
treated the veteran in April 2004, a state university 
physician who examined the veteran in August 2004, and the 
veteran's niece, who is a paramedic, each indicated that 
pleural effusion or other symptoms in the lungs followed the 
surgery, and might be related to the way chest tubes were 
used in the surgery.  A VA physician who reviewed medical 
records and examined the veteran in August 2005 concluded 
that current symptoms in the lungs were not attributable to 
the surgery.  That physician concluded that current lung 
symptoms were more likely attributable to the veteran's 
smoking history.  There is also mixed evidence regarding the 
length of the veteran's smoking history.  Some statements and 
treatment records indicate that the veteran quit smoking in 
the late 1960s, others reflect that he quit in the mid 1980s.


More importantly, the record does not show any carelessness, 
negligence, lack of proper skill, error in judgment, or other 
fault on the part of VA in the August 2003 CABG surgery or 
hospital care.  The VA physician who examined the veteran and 
his records in August 2005 expressed the opinion that there 
was no carelessness, error, or fault in the VA surgery and 
treatment.  That physician also opined that the post-surgical 
changes found in the veteran's chest shown were of a type to 
be expected after a surgery.  The others who have expressed 
opinions regarding the etiology of current lung symptoms have 
not addressed the matters of any fault in, or unforeseen 
consequences from, the VA medical care.  The preponderance of 
the evidence, then, is against the existence of fault in the 
VA treatment.  Therefore, the veteran is not entitled to 
compensation under 38 U.S.C.A. § 1151 for any current lung 
disorder.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

With respect to the veteran's claim for compensation under 
38 U.S.C.A. § 1151 for a lung disorder, the RO provided 
notice in a May 2005 letter, prior to adjudication of that 
claim in September 2005.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that the claim decided herein is 
being denied, and hence no rating or effective date will be 
assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has obtained records of VA medical treatment, assisted the 
veteran in obtaining evidence, afforded the veteran a 
physical examination, obtained a medical opinion as to the 
etiology and severity of relevant disabilities, and afforded 
the veteran the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  VA has substantially complied with the notice and 
assistance requirements and the veteran is not prejudiced by 
a decision on that claim at this time.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
lung disorder is denied.


REMAND

The veteran is seeking service connection for squamous cell 
carcinoma.  He reports that he had skin disorders during 
service, and that after service he was diagnosed with 
squamous cell carcinoma.  He also states that he was exposed 
to radiation during his service in Japan in the 1950s.  He 
indicates that he served at South Camp Fuji, about 75 miles 
from Hiroshima.  He asserts that there was radiation in that 
area at that time.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for disability based on exposure to 
ionizing radiation may be established in one of three ways.  
First, if a veteran participated in service in a radiation-
risk activity (as defined by statute and regulation) and, 
after service, developed one of certain enumerated cancers, 
it will be presumed that the cancer was incurred in service.  
38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) 
(2007).

Second, in all cases in which it is established that a 
radiogenic disease (which includes skin cancer) first became 
manifest after service, and it is contended that the disease 
is the result of exposure to ionizing radiation in service, 
an assessment will be made as to the size and nature of the 
radiation dose.  38 C.F.R. § 3.311 (2007).

Third, as statutory and regulatory provisions regarding 
service connection for radiogenic diseases do not operate to 
exclude the traditional (direct incurrence) approach, service 
connection may be established based on medical evidence of a 
current disease etiologically related to in-service events.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994).

It does not appear that all development required based on the 
veteran's claim that he was exposed to radiation during 
service has been conducted.  The veteran's service in Japan 
occurred later than 1946.  He does not claim that he 
participated in atmospheric nuclear weapons tests.  In all 
claims involving exposure to radiation in service that do not 
involve weapons tests or occupation of Hiroshima or Nagasaki 
prior to July 1, 1946, VA is to develop the claim by 
requesting any available records concerning the veteran's 
exposure to radiation, and by forwarding such records to the 
VA Under Secretary for Health for the preparation of a 
radiation dose estimate.  38 C.F.R. § 3.311(a)(2) (2007).  In 
this case, the claims file contains the veteran's service 
medical records and service personnel records.  The Board 
remands the squamous cell carcinoma issue for the RO to 
forward copies of the records that show the veteran's 
locations during service to the VA Under Secretary for Health 
for the preparation of a radiation dose estimate.

The veteran is seeking compensation under 38 U.S.C.A. § 1151 
for a right wrist disability.  He contends that, in December 
2003, at the Portland VAMC, nerves in that wrist were injured 
when a caregiver moved a needle around in the wrist while 
trying to draw blood for testing.  He asserts that he was 
ongoing numbness, weakness, and diminished function in his 
right wrist and hand.

The claims file contains records of VA outpatient treatment 
of the veteran in December 2003, and records of physical 
therapy for problems with the right wrist and hand.  The 
assembled treatment records do not include any medical 
opinion as to the etiology of the current right wrist 
disability.  The Board will remand the issue for a VA medical 
examination to obtain an opinion regarding the etiology of 
any current right wrist disability, including whether current 
disability is attributable to any fault in VA treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the VA 
Under Secretary for Health an estimate of 
the dose of radiation to which the veteran 
was exposed during service.  The RO should 
forward to the Under Secretary copies of 
records that show the dates and locations 
of the veteran's service, and should 
inform the Under Secretary that the 
veteran's claim is based on his assertion 
that radiation was present at South Camp 
Fuji, Japan, when he served there in the 
1950s.

2.  If the above-requested development 
results in a positive dose estimate, refer 
the claim to the Under Secretary for 
Benefits for consideration under 38 C.F.R. 
§ 3.311(c). 

3.  The RO should schedule the veteran for 
a VA medical examination to address the 
nature and likely etiology of any current 
disability of the right wrist.  The 
examiner must be provided with the 
veteran's claims file for review.  After 
examining the veteran and reviewing the 
claims file, the examiner should provide a 
diagnosis for any current right wrist 
disability.  The examiner should express 
opinions responding to the following 
questions regarding treatment of the 
veteran at the Portland, Oregon VAMC in 
December 2003, including attempts to draw 
blood from his right wrist:

A. Is it at least as likely as not 
that current right wrist disability is 
causally related to that treatment?

B. During that treatment, did 
caregivers act with carelessness, 
negligence, lack of proper skill, 
error in judgment, or other fault?

C. Was the subsequent right wrist 
disability a reasonably foreseeable 
result of that treatment?

The examiner should explain the reasons 
for the conclusions reached.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's remanded claims 
can be granted.  If any claim remains 
denied, the RO should issue a supplemental 
statement of the case and afford the 
veteran an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


